Citation Nr: 0209683	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
February 1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 2000 RO rating decision that increased the 
evaluation for the veteran's PTSD (previously classified as 
anxiety reaction) from zero to 10 percent, effective from 
July 1999.  In March 2001, the Board remanded the case to the 
RO for additional development.

A March 2002 RO rating decision increased the evaluation for 
the PTSD from 10 to 30 percent, effective from July 1999.  
The veteran continues to disagree with the evaluation 
assigned for the PTSD.  Inasmuch as a higher evaluation is 
potentially available, and the issue of an increased 
evaluation for PTSD was already in appellate status at the 
time of the March 2002 RO rating decision, the Board will 
consider entitlement to an increased evaluation for PTSD for 
the entire period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The PTSD is manifested primarily by nightmares and 
flashbacks of events during World War II, irritability, 
hypervigilance, startle response, impaired memory, and 
depression that produce occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).

2.  PTSD symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships that produce occupational and social impairment 
with reduced reliability and productivity are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for PTSD, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the PTSD.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a May 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from September 1942 to 
February 1945.

A July 1945 RO rating decision granted service connection for 
psychoneurosis, war neurosis, and assigned a 50 percent 
evaluation, effective from February 1945.  A May 1948 RO 
rating decision reclassified the disability to anxiety 
reaction and reduced the evaluation from 50 to 30 percent, 
effective from July 1948.

A November 1950 RO rating decision reduced the evaluation for 
the anxiety reaction from 30 to 10 percent, effective from 
January 1951.  A September 1954 RO rating decision decreased 
the evaluation for this condition from 10 to zero percent, 
effective from November 1954.  The zero percent evaluation 
remained unchanged until the recent RO rating decisions that 
increased it from zero to 30 percent, effective from July 
1999.

VA and private medical reports show that the veteran was 
treated and evaluated for medical problems from the mid 
1990's to 2002.  The more salient medical reports related to 
the claim for an increased evaluation for PTSD are discussed 
below.  The reports of his treatment show that he was seen 
primarily for non-service-connected disabilities.

The veteran underwent a VA psychiatric examination in October 
1999.  It was noted that he did not receive psychiatric 
treatment or medication.  A history of stressful events that 
the veteran experienced during World War II was noted.  He 
gave a history of dreams beginning in 1998 of incidents in 
service that occurred about once a week.  He usually slept 
through them but was occasionally awakened.  He felt anxious 
and sweaty but he was able to calm down and return to sleep.  
He denied any other nervous or mental disturbance relating to 
the war.  He denied any interference in his routine 
activities.  He denied intrusive memories or flashbacks 
during waking hours.  He was able to function comfortably in 
public places and did not suffer from excessive startle 
reaction to loud sound.  He enjoyed his family relationships 
but tended to avoid forming new relationships outside of the 
family.  He was alert and oriented in 3 spheres.  He had 
normal speech and communication.  His affect was appropriate.  
His mood was optimistic.  His memory and concentration were 
intact.  The Axis I diagnosis was PTSD.  The GAF (global 
assessment of functioning) was 90.

The veteran underwent a VA psychiatric examination in April 
2000.  It was noted that he was referred for evaluation 
because of PTSD symptoms including irritability, depression, 
flashbacks, and nightmares that recurred about 2 years ago.  
He lived and cared for his wife of 56 years who received 
renal dialysis three times per week, but who was otherwise 
fairly self sufficient.  He worried about her and his own 
multiple medical problems.  He had 2 grown daughters and 2 
grown sons.  The daughters were doing well, but one son was 
in the process of divorce and the other son had to contend 
with the sequelae of a severe auto accident.  He was oriented 
in 3 spheres.  He was pleasant, spontaneous, coherent, and 
had relevant speech.  His mood was somewhat dysphoric.  His 
affect was appropriate.  He was able to think in the abstract 
and his judgment and insight were fair.  The Axis I diagnoses 
were PSTD and mood disorder associated with medical 
condition.  The GAF was 50 and he was started on a trial of 
Paxil.

The veteran underwent a VA psychiatric examination in 
February 2002.  It was noted that he was receiving treatment 
for PTSD and taking trazodone and Paxil.  He stated that he 
had nightmares and flashbacks.  He was hypervigilant.  He 
startled easily.  He was irritable, and he reported 
difficulty getting along with people.  He was retired from 
work as a lithographer.  He stated that his relationship with 
his family was not very good.  His mood was neutral. His 
affect was appropriate.  His speech was normal.  There were 
no perceptual problems.  His thought process and thought 
content were normal.  There were no suicidal or homicidal 
ideations.  He was oriented to person, place, and time.  His 
memory was one out of 3 and he was unable to do serial 7's.  
His insight and judgment were fair.  He reported that he now 
spent most of his time at home.  The Axis I diagnosis was 
PTSD.  The GAF was 45.  The examiner noted that the veteran 
had moderately severe symptoms.

B.  Legal Analysis


In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD will be rated 
as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

At the time of the veteran's VA psychiatric examination in 
October 1999, his PTSD was essentially asymptomatic except 
for occasional nightmares of events in World War II.  The 
reports of his VA psychiatric examinations in April 2000 and 
February 2002 show that the PTSD symptoms now include 
nightmares and flashbacks of events during World War II, 
irritability, hypervigilance, startle response, impaired 
memory, and depression.  The examiner who conducted the 
February 2002 VA psychiatric examination noted that the 
veteran had moderately severe symptoms.

The veteran had GAF's of 90, 50, and 45 at the October 1999, 
April 2000, and February 2002 VA psychiatric examinations, 
respectively.  A GAF of 41-50 is indicative of serious 
symptoms or any serious impairment in social, occupational or 
school functioning under the provisions of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM IV) that is to be 
used in the evaluation of the veteran's PTSD.  38 C.F.R. 
§ 4/125(a) (2001).

The Board recognizes that an examiner found that the veteran 
had moderately severe PTSD symptoms and that the recent GAF's 
indicate the presence of serious symptoms, but the evidence 
does not show that the PTSD includes symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships that 
produce occupational and social impairment with reduced 
reliability and productivity to support the assignment of a 
50 percent evaluation for the PTSD under diagnostic code 
9411.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for a rating in 
excess of 30 percent for PTSD, and the claim is denied.  The 
benefit of the doubt doctrine is not for application because 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An increased evaluation for PTSD is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

